DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on March 31, 2021, claims 1-2 and 6-8 have been amended.  Accordingly, claims 1-10 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on March 31, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated January 8, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unitary construction” recited in at least claims 1, 6, and 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 is objected to because of the following informalities:
At line 8, “temporal extension, and mandibular guard” should instead read “the temporal extension, and the mandibular guard”;
At line 11, “a first end” should instead read “the first end”; and
At line 16, “a user” should instead read “the user”;
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, claim 1 recites “the spheroidal shell, temporal extension, and mandibular guard formed in a unitary construction” at lines 7-9.  This limitation was not described in the specification as originally filed.  Furthermore, the figures alone do not clearly or explicitly illustrate a unitary construction of these components.
Claims 6-7 recite similar limitations directed to a “unitary construction” and are similarly rejected.
Claims 2-5 and 8-10 are similarly rejected for being dependent on a rejected claim
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a first brow line" at line 4.  It is unclear upon which structure the first brow line is defined.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a first brow line of the spheroidal shell”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 6 further recites the limitation "a second brow line" at line 6.  It is unclear upon which structure the second brow line is defined.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the limitation instead read “a second brow line of the spheroidal shell”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 7 recites the limitation “a unitary construction” at line 2.  It is unclear if the unitary construction recited in claim 7 is meant to be the same unitary construction previously introduced in claim 6, or some other newly introduced unitary construction.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the same unitary construction introduced in claim 6, it is suggested that the limitation instead read “the unitary construction”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claims 8-10 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,418,564 to Sheridan (hereinafter, “Sheridan”).
Regarding claim 6, Sheridan teaches a protective helmet (See Sheridan, Fig. 1; Abstract), comprising: a spheroidal shell configured to be reversibly worn on a wearer's head between a first orientation and a second orientation (portion (18) of outer shell (14) is capable of being worn in a first and second orientation), wherein in the first orientation, a first face opening is enclosed by a first brow line and a mandibular guard formed as a unitary construction with the spheroidal shell (See Sheridan, Fig. 1 and annotated Fig. 2 of Sheridan below; opening (30) is enclosed by a first brow line and mandibular guard; mandibular guard and spheroidal shell are a unitary construction, i.e., , and wherein in the second orientation a second face opening, defined by a second brow line, is unobstructed (See Sheridan Fig. 6 and annotated Fig. 2 of Sheridan below; opening formed on side of shell opposite first opening (30) is unobstructed), wherein, when worn in the first orientation the second brow line extends above an occipital region of the wearer's head and when worn in the second orientation, the mandibular guard extends across the occipital region of the wearer's head (the limitation of being configured to be reversibly worn on a wearer’s head is interpreted as intended use of the protective helmet; the structure of the helmet of Sheridan is capable of being worn in a first orientation wherein the second brow line extends above an occipital region of the head, and also in a second orientation wherein the mandibular guard extends across the occipital region of the user’s head).

    PNG
    media_image1.png
    370
    582
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sheridan
Regarding claim 7, Sheridan teaches a temporal extension formed as a unitary construction and protruding from a bottom medial section of the spheroidal shell (See .
Regarding claim 8, Sheridan teaches the mandibular guard extending from the temporal extension between a left side and a right side of the spheroidal shell (See Sheridan, Figs. 1-2; portion (18) of outer shell, temporal extension, and mandibular guard are formed in a unitary construction, i.e., a single piece; mandibular guard extends from temporal extension between left and right sides of spheroidal shell).
Regarding claim 9, Sheridan teaches a padding layer attached to an interior surface of the spheroidal shell (See Sheridan, Fig. 2; padded inner liner (42) on interior of shell).
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sheridan.
Regarding claim 1, Sheridan teaches a protective helmet (See Sheridan, Fig. 1; Abstract) comprising: a spheroidal shell defining an interior cavity dimensioned to receive a head of a user (portion (18) of outer shell (14) is capable of receiving a head of a user in interior cavity); a temporal extension at a medial portion of a left side of the spheroidal shell (See annotated Fig. 2 of Sheridan above; temporal extension extends down from a medial portion of spheroidal shell); a mandibular guard extending from the temporal extension between a left side and a right side of the spheroidal shell at a first end of the spheroidal shell (See Sheridan, Fig. 1 and annotated Fig. 2 of Sheridan above; mandibular guard extends between left and right sides of first end of spheroidal shell), the spheroidal shell, temporal extension, and mandibular guard formed in a unitary construction (See Sheridan, Figs. 1-2; portion (18) of outer shell (14) is formed in a unitary construction, i.e., a single piece); a first face opening defined between the mandibular guard, the temporal extension, and a first brow line defined across a first end of the spheroidal shell (See Sheridan, Fig. 1 and annotated Fig. 2 of Sheridan above; opening (30)); and a second brow line defined at a second end of the spheroidal shell between the temporal extension of the left side and the right side of the spheroidal shell, the second brow line and the temporal extension defining a second face opening (See Sheridan Fig. 6 and annotated Fig. 2 of Sheridan above; opening formed on side of shell opposite first opening (30)), wherein the protective helmet is configured to be reversibly worn by a user, such that when worn with the first face opening in a forward facing orientation, the second brow line extends above an occipital region of the head, and when worn with the second face opening in a forward facing orientation, the mandibular guard extends across the occipital region of the head (the limitation of being configured to be reversibly worn by a user is interpreted as intended use of the protective helmet; the structure of the helmet of Sheridan is capable of being worn with the first face opening in a forward facing orientation wherein the second brow line extends above an occipital region of the head, and also with the second face opening in .
Although not explicitly stated or depicted (Sheridan’s figures only actually show a view of one side of the helmet, which is being interpreted as the left side), Sheridan appears to teach a temporal extension at a medial portion of each of a left side and a right side of the spheroidal shell.
It would have at least been obvious for one of ordinary skill in the art at the time of filing of the invention to have the right side of the helmet mirror the left side helmet by including a similar temporal extension on the right side of the helmet as well.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to provide a similar temporal extension on the right side of the helmet as well in order to provide equal protection to the entirety of the user’s head as well as to fully define the first face opening (30) and connect the mandibular guard to the right side of the spheroidal shell similar to how it is connected on the left side as depicted by Sheridan.
Regarding claim 3, Sheridan further teaches a protective padding attached to an interior surface of the spheroidal shell (See Sheridan, Fig. 2; padded inner liner (42) on interior of shell).
Claim Rejections - 35 USC § 103
Claims 2 and 10, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as applied to claim 1 (with respect to claim 2) and claims 6-9 (with respect to claim 10) above, and further in view of US 2014/0150168 to Erb et al. (hereinafter, “Erb”).
claim 2, Sheridan teaches (or at least renders obvious, as explained above) all the limitations of claim 1, as set forth above, and further teaches a chinstrap attached to a lower peripheral aspect of the temporal extension (See Sheridan, Fig. 1; means (54) for securing helmet include chinstrap attached to bottom of temporal extension).
That said, although Sheridan generally discloses means for securing the helmet and a chinstrap, Sheridan does not explicitly teach a buckle attached to the lower peripheral aspect of an opposite temporal extension.  
However, Erb is directed to another protective helmet that similarly has a rigid shell (12) adapted to be worn over the head of a wearer (See Erb, Fig. 1; Abstract).  The helmet of Erb also includes a chin protector (30) including straps that attach to lower sides (i.e., temporal extensions) of the helmet (See Erb, Fig. 1).  More specifically, Erb teaches a chinstrap (30) attached to a lower peripheral aspect of the temporal extension; and a buckle (40) attached to the lower peripheral aspect of an opposite temporal extension (straps of chinstrap (30) attach via buckles (40) having snaps (44) that connect with corresponding snaps (54) on the lower sides (i.e., temporal extensions) of the helmet; See Erb, Figs. 1, 3-5; [0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the chinstrap of the protective helmet of Sheridan to instead have the buckle chinstrap attachment disclosed by Erb as the modification amounts to no more than a simple substitution of one known helmet securing means for another with nothing more than the reasonable expectation of one helmet securing means 
Regarding claim 10, Sheridan teaches all the limitations of claim 1, as set forth above, and further teaches a chinstrap attached to a lower peripheral aspect of the temporal extension between each of the left side and the right side of the spheroidal shell (See Sheridan, Fig. 1; means (54) for securing helmet include chinstrap attached to bottom of temporal extension between left and right sides of spheroidal shell).
That said, although Sheridan generally discloses means for securing the helmet and a chinstrap, Sheridan does not explicitly teach a cooperating buckle.  
However, as previously discussed, Erb is directed to another protective helmet that similarly has a rigid shell (12) adapted to be worn over the head of a wearer (See Erb, Fig. 1; Abstract).  The helmet of Erb also includes a chin protector (30) including straps that attach to lower sides (i.e., temporal extensions) of the helmet (See Erb, Fig. 1).  More specifically, Erb teaches a chinstrap (30) and cooperating buckle (40) attached to a lower peripheral aspect of the temporal extension between each of the left side and the right side of the spheroidal shell (straps of chinstrap (30) attach via buckles (40) having snaps (44) that connect with corresponding snaps (54) on the lower sides (i.e., temporal extensions) of the helmet; See Erb, Figs. 1, 3-5; [0030]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the chinstrap of the protective helmet of Sheridan to instead have the buckle chinstrap attachment disclosed by Erb as the modification amounts to no more than a simple substitution of one known helmet securing means for another with nothing more than the reasonable expectation of one helmet securing means .
Claim 4, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as applied to claim 1 above, and further in view of USPN 10,136,693 to Paulson (hereinafter, “Paulson”).
Regarding claim 4, Sheridan teaches (or at least renders obvious, as explained above) all the limitations of claim 1, as set forth above, but does not teach a vent defined in an intermediate portion of the mandibular guard.
However, Paulson, in a related protective helmet art, is directed to a helmet and face shield assembly for protecting a user from injury.  The face shield of the helmet of Paulson further includes ventilation slots (See Paulson, Abstract).  More specifically, Paulson teaches a vent defined in an intermediate portion of the mandibular guard (See Paulson, Figs. 9A-9B; ventilation slots (36, 37) on intermediate portion of chin portion (35), i.e., mandibular guard).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the mandibular guard of the helmet of Sheridan to include the ventilation slots disclosed by Paulson.  One of ordinary skill in the art would have been motivated to modify the mandibular guard of the helmet of Sheridan to include the ventilation slots disclosed by Paulson in order to increase ventilation to the interior of the helmet while maintaining user protection (See Paulson, Col. 4, lines 22-32).
Claim 5, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan as applied to claim 1 above, and further in view of US 2006/0277666 to Gertsch et al. (hereinafter, “Gertsch”).
claim 5, Sheridan teaches (or at least renders obvious, as explained above) all the limitations of claim 1, as set forth above, but does not teach a communications module attached to a lower aspect of the temporal extension.
However, Gertsch, in a related protective helmet art, is directed to a helmet having an integrated electronic system in the helmet body for providing a user with a number of convenient functions (See Gertsch, Figs. 1-3; Abstract; [0001]-[0002]).  More specifically, Gertsch teaches a communications module attached to a lower aspect of the temporal extension (See Gertsch, Fig. 3; speaker (47) attached to a portion of the helmet extending adjacent the user’s ear, i.e., on a temporal extension).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the protective helmet of Sheridan to include the speaker module of Gertsch.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the helmet of Sheridan to include the speaker module of Gertsch in order to provide a channel for communicating audio, such as music or GPS information, to the wearer (See Gertsch, [0025]).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed March 31, 2021, with respect to the rejection of the claims under 35 USC §§ 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2013/0104298 to Domenico; US 7,096,513 to Kress; US 3,139,623 to Joseph are all directed to helmets having at least a portion that is structurally capable of being reversibly worn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732